329 F.2d 319
Nellie Louise CARSON, Appellant,v.UNITED STATES of America, Appellee.
No. 20441.
United States Court of Appeals Fifth Circuit.
April 1, 1964.

William H. Moore, Jr., Atlanta, Ga., Harvey J. Kennedy, Barnesville, Ga.  (Paul L. Wayman, Atlanta, Ga., on the brief), for appellant.
Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM:


1
After a careful study of the record and briefs the Court has concluded that there was no reversible error in the proceedings below.  See United States v. Iacullo, 7 Cir. 1955, 226 F.2d 788; United States v. Amorosa, 3 Cir. 1948, 167 F.2d 596.  Judgment is


2
Affirmed.